Citation Nr: 0918983	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  05-18 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUES

1.  Entitlement to service connection for left knee 
disability, claimed as secondary to service-connected right 
knee and/or back disability.

2.  Entitlement to an increased evaluation for status post 
laminectomy for herniated discs with abnormality of L5 with 
subluxation, and X-ray evidence of L5-S1 disc herniation, 
currently rated as 40 percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active service from January 1980 to November 
1982.  She was born in 1959.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran provided testimony at a videoconference hearing 
before the undersigned Veterans Law Judge in July 2006; a 
transcript is of record.

The Board remanded the case in April 2007 for development of 
the evidence to include medical opinions; these are now of 
record.

Service connection is also in effect for status post right 
knee injury, for which a 20 percent rating is assigned.

The Veteran's most recent correspondence to the Board with 
regard to her claim was added to the file on May 18, 2009.




FINDINGS OF FACT

1.  The competent and probative evidence is against a finding 
that the Veteran has a left knee disability of service origin 
or associated with her service-connected left knee or back 
disabilities, on a causation or aggravation basis.  

2.  The Veteran's low back disability causes severe 
impairment with sciatic neuropathy, pain, muscle spasm, and 
absent ankle jerk, and incapacitating episodes lasting more 
than 6 weeks in a given year.

3.  The Veteran does not demonstrate vertebral fracture, 
unfavorable ankylosis of the entire spine, or separately 
ratable neurological impairment such as involves bowel or 
bladder due to her back disability as opposed to her multiple 
sclerosis (MS); she has no symptomatic scars, and she does 
not have loss of use of her feet.

4.  With resolution of reasonable doubt in her favor, and 
notwithstanding any other non-service-connected problems, the 
Veteran is unable to work or obtain and retain a job by 
virtue solely of the aggregate of her service-connected low 
back and right knee disabilities rated as 60 and 20 percent 
disabling, respectively.  


CONCLUSIONS OF LAW

1.  The Veteran's left knee disability was not incurred in or 
aggravated by service and is not due to, the result of, or 
aggravated by the Veteran's service-connected back or night 
knee disabilities.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2008).

2.  The criteria for a rating of 60 percent and no more for 
status post laminectomy for herniated discs with abnormality 
of L5 with subluxation, and X-ray evidence of L5-S1 disc 
herniation, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes (DC) 
5293, 5235, 5243 (2007).

3.  Giving the benefit of the doubt to the Veteran, the Board 
concludes that the criteria for a total disability rating for 
compensation purposes based on individual unemployablity due 
to service-connected disabilities are met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.340, 
3.341, 4.15, 4.16 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).

The Veteran's claims herein considered have changed 
throughout the appellate period.  With regard to all those 
that remain on appeal, since the claims were filed, clinical 
records have been attached to the claims file.  An SOC and 
SSOCs were issued and the requirements to support the claims 
were discussed at length.  In the aggregate, the Board finds 
that the RO has satisfied the duty to notify and assist under 
the VCAA.

The Board finds that the content of letters and other 
communications complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  Any other defect with respect to timing was harmless 
error.  See Mayfield, supra.  The Veteran was advised of the 
opportunities to submit additional evidence after which 
additional data was obtained and entered into the record.  
The Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  The Veteran has submitted 
additional data, and has indicated that she has no other 
information or evidence to substantiate the claim.

In addition, it appears that all obtainable evidence 
identified by the appellant relative to the claim has been 
obtained and associated with the claims file, and that 
neither she nor her representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal.  
It is therefore the Board's conclusion that the Veteran has 
been provided with every opportunity to submit evidence and 
argument in support of her claims, and to respond to VA 
notices.  Moreover, the claimant has not demonstrated any 
prejudicial or harmful error in VCAA notice.  See Shinseki v. 
Sanders, supra.

The appellant and her representative herein have demonstrated 
actual knowledge of, and have acted on, the information and 
evidence necessary to substantiate the pending claim.  See, 
e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court 
was convinced that appellant and representative had 
demonstrated actual knowledge of the information and evidence 
necessary to establish the claim) and actual knowledge as 
addressed in related notification requirements have been 
fulfilled as contemplated in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

In this case, any absence of information was harmless error 
and, to whatever extent the decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board notes that such information was 
provided to the appellant, and, given the nature of the 
conclusion herein, any presumption of error as to VCAA notice 
has been rebutted in this case.  See Sanders, supra.  

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
No useful purpose would be served in remanding this matter 
for yet more development on this issue.  Such another remand 
would result in unnecessarily imposing additional burdens on 
VA, with no additional benefit flowing to the Veteran.  The 
Court has held that such remands are to be avoided.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994). 


II.  Service Connection - Left Knee

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).  

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, certain diseases, such as arthritis, may be 
subject to service connection based on presumed incurrence in 
service if manifested to a compensable degree within one year 
subsequent to service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for disability which 
is proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  An increase in severity of a non-
service-connected disorder that is proximately due to or the 
result of a service-connected disability, and not due to the 
natural progress of the non-service-connected condition, will 
be service connected.  Aggravation will be established by 
determining the baseline level of severity of the non-
service-connected condition and deducting that baseline 
level, as well as any increase due to the natural progress of 
the disease, from the current level.  38 C.F.R. § 3.310(b).

Although it was expected that the intended effect of the 
amendment was to conform VA regulations to the Allen 
decision, the regulatory amendment effectively resulted in a 
change in the law.  In this regard, while the overall 
intention of the amendment to 38 C.F.R. § 3.310(b) was to 
implement the Allen decision, the amended 38 C.F.R. § 
3.310(b) clearly institutes additional evidentiary 
requirements that must be satisfied before aggravation may be 
conceded and service connection granted.  VA will not concede 
that a non-service-connected condition was aggravated by a 
service-connected disability unless the baseline level of 
severity of the non-service-connected condition is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the non-service-connected condition.  In addressing the 
imposition of this new evidentiary requirement, the 
regulatory comments cite to 38 U.S.C. § 501 as the supporting 
authority, and not Allen.  See 71 Fed. Reg. 52,744-45 (Sept. 
7, 2006).  The present case predates the regulatory change.  
Consequently, the Board will apply the older version of 38 
C.F.R. § 3.310, which is more favorable to the claimant 
because it does not require the establishment of a baseline 
before an award of service connection may be made.

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).

The Board must make judgments as to the credibility of 
testimony, as well as of various medical opinions.  In 
determining whether documents submitted by a Veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify").  The Court has held that "where 
the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required . . 
. ."  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

Also, the Board is not competent to supplement the record 
with its own unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Following the point 
at which it is determined that all relevant evidence has been 
obtained, it is the Board's principal responsibility to 
assess the credibility, and therefore the probative value of 
the evidence of record in its whole.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Elkins v. Gober, 229 F. 3d 1369 (Fed. 
Cir. 2000).

The Federal Circuit Court has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

Service connection may not be based on a resort to 
speculation or remote possibility.  38 C.F.R. § 3.102.  See 
Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that 
appellant was "possibly" suffering from a disability was 
deemed speculative); Bloom v. West, 12 Vet. App. 185, 186-87 
(1999) (treating physician's opinion that prisoner of war 
experience "could have" precipitated disability found too 
speculative).  The Court has held that such statements 
indicate a possibility, but not a probability, of a nexus.  
See also Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
(physician's comment couched in terms of "may or may not" 
was held to be speculative); Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992) (favorable evidence which does little 
more than suggest possibility of in-service causation is 
insufficient to establish service connection); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that 
the Veteran "may" have had pertinent symptoms also implied 
"may or may not" and was deemed speculative).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied.  If, however, 
the evidence is in support of the claim or is in equal 
balance, the claim is allowed.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 
2001).  If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit-
of-the-doubt rule is not applicable.  Ortiz, supra, at 1365.

Similarly, it is well established that, while someone who is 
a layperson is not considered capable of opining on matters 
requiring medical knowledge, he/she is permitted to provide 
observations.  See Moray v. Brown, 5 Vet. App. 211 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Medical 
evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  

The Board has reviewed all the evidence in the appellant's 
claims file.  Although there is an obligation to provide 
adequate reasons or bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).

Prior clinical records show complaints with regard to the 
Veteran's left knee which were not diagnosed, other than as 
associated with her MS, and not shown to be related directly 
to service.  Some clinical records show that she had also 
been on her knees assisting in some floor tiling, and had 
developed knee pain.

On VA examination in February 2009, the Veteran was noted to 
have diagnosed left knee problems for about two years after 
she and her partner had tiled their kitchen floor.  She had 
then been diagnosed with left knee chondromalacia.  Another 
physician had noted that her peculiar gait might have led to 
some left knee bursitis.  After citing the current clinical 
findings, the physician opined that it was less "likely as 
not" that the left knee was due to either her right knee or 
back problems.  

Given the history of the left knee complaints and the current 
findings and medical opinion, the Board must conclude that 
the evidence is not equivocal, and that, absent a reasonable 
doubt raised by the evidentiary record to be resolved in her 
favor, service connection is not warranted for a left knee 
disability on any theory, to include causation or aggravation 
by a service-connected disability.  

III.  Increased Rating - Lumbosacral Spine

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the Veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  

During the pendency of the Veteran's claim and appeal, the 
rating criteria for evaluating intervertebral disc syndrome 
were revised, effective from September 23, 2002.  See 67 Fed. 
Reg. 54,345-49 (Aug. 22, 2002), now codified at 38 C.F.R. 
§ 4.71a, DC 5293 (2008).  In 2003, further amendments were 
made for evaluating disabilities of the spine.  See 68 Fed. 
Reg. 51,454-58 (Aug. 27, 2003) (now codified at 38 C.F.R. 
§ 4.71a, DCs 5235 to 5243 (2006)).  The latter amendment and 
a subsequent correction were made effective from 
September 26, 2003.  

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of an appeal, 
the Board considers both the former and current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See also 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 
3-2000 (Apr. 10, 2000); 38 U.S.C.A. § 5110(g); 38 C.F.R. 
§ 3.114.  

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome warrants a 20 percent rating if 
it is moderate with recurring attacks.  A 40 percent 
evaluation is authorized for intervertebral disc syndrome if 
it is severe with recurrent attacks and intermittent relief.  
A 60 percent evaluation is warranted for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a, DC 
5293 (2002).

Under the interim revised criteria of DC 5293, effective 
September 23, 2002, intervertebral disc syndrome is evaluated 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months, 
or by combining under 38 C.F.R. § 4.25 (combined rating 
tables) separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A maximum 60 percent rating is warranted when 
rating based on incapacitating episodes, and such is assigned 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  A 
40 percent evaluation is assigned for incapacitating episodes 
having a total duration of at least 4 weeks, but less than 6 
weeks, during the past 12 months.  A 20 percent evaluation is 
assigned for incapacitating episodes having a total duration 
of at least 2 weeks, but less than 4 weeks, during the past 
12 months.

Note 1 provides that for the purposes of ratings under 38 
C.F.R. § 4.71a, DC 5293, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and 
neurological signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so.  
Note 2 provides that when evaluating on the basis of chronic 
manifestations, we evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes, and evaluate neurological 
disabilities separately using evaluation criteria for the 
most appropriate neurological diagnostic code or codes.

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain was evaluated under 38 C.F.R. § 4.71a, DC 
5295, under which lumbosacral strain warrants a 20 percent 
rating where there is muscle spasm on extreme forward 
bending, and loss of lateral spine motion, unilateral, in a 
standing position.  A 40 percent rating is warranted for 
severe lumbosacral strain with listing of the whole spine to 
the opposite side; positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 20 
percent rating if it is moderate and a 40 percent rating if 
it is severe.  38 C.F.R. § 4.71a, DC 5292.  Also, ankylosis 
of the lumbar spine warrants a 40 percent evaluation if it is 
favorable, or a 50 percent evaluation if unfavorable.  38 
C.F.R. § 4.71a, DC 5289 (2003).  Complete bony fixation 
(ankylosis) of the spine at an unfavorable angle with marked 
deformity and ankylosis of major joints or without other 
joint involvement warrants a 100 percent rating.  38 C.F.R. § 
4.71a, DC 5286.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§4.10, 4.40, and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  With respect to joints, in particular, the 
factors of disability reside in reductions of normal 
excursion of movements in different planes. Inquiry will be 
directed to more of less than normal movement, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse.  38 
C.F.R. § 4.45.

Under the criteria effective on and after September 26, 2003, 
lumbosacral strain and degenerative arthritis of the spine 
are rated under the general rating formula for rating 
diseases and injuries of the spine (outlined below).  38 
C.F.R. § 4.71a, DCs 5237 and 5242 (2008).  Intervertebral 
disc syndrome is rated under the general formula for rating 
diseases and injuries of the spine or based on incapacitating 
episodes (outlined above), whichever method results in the 
higher rating when all disabilities are combined under 38 
C.F.R. § 4.25.  38 C.F.R. § 4.71a, DC 5243 (2008).  Since 
this rating code itself contemplates limitation of motion, a 
separate rating for limitation of motion would not be 
warranted.  VAOPGCPREC 36-97 (Dec. 12, 1997).

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  A 20 percent rating is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees, but not greater than 60 degrees; the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or if there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent rating is warranted for 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine and a 100 percent 
rating is warranted for unfavorable ankylosis of the entire 
spine.

There are several notes set out after the above diagnostic 
criteria, which provide the following:  First, associated 
objective neurological abnormalities are to be rated 
separately under an appropriate diagnostic code. Second, for 
purposes of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion is 0 to 30 degrees, 
and left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is to 140 degrees.  Third, 
in exceptional cases, an examiner may state that, because of 
age, body habitus, neurological disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at 
"Diseases of the Peripheral Nerves" in 38 C.F.R. § 
4.124(a).

Complete paralysis of the sciatic nerve warrants an 80 
percent evaluation; with complete paralysis of the sciatic 
nerve, the foot dangles and drops, no active movement of the 
muscles below the knee is possible, and flexion of the knee 
is weakened or (very rarely) lost.  Incomplete paralysis of 
the sciatic nerve warrants a 60 percent evaluation if it is 
severe with marked muscular dystrophy, a 40 percent 
evaluation if it is moderately severe, a 20 percent 
evaluation if it is moderate or a 10 percent evaluation if it 
is mild.  38 C.F.R. § 4.124a, DC 8520 (2007).

Also, under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the thoracolumbar spine is 
240 degrees. The code section for intervertebral disc 
syndrome is now DC 5243, and associated objective 
neurological abnormalities (e.g., bladder and bowel 
impairment) are to evaluated separately.

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in approximate 
balance, the claim is allowed.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran has testified as to her ongoing disability 
picture.  Extensive clinical reports are in the file, 
including from VA and the Social Security Administration 
(SSA).

Service connection is in effect for status post laminectomy 
for herniated discs with abnormality of L5 with subluxation, 
and X-ray evidence of L5-S1 disc herniation.  

The primary issue at hand, and one which was the focus on the 
Board's prior remand, was the distinction, if any, that can 
be made between this back disability (and her knee 
disabilities) and the multiple sclerosis which has been 
diagnosed although not entirely confirmed.  

The Veteran's "significant other", in a statement dated in 
June 2007, reported that they had known each other for 9 
years and lived together for 5 years; that over the last few 
years, the Veteran had become increasingly debilitated and, 
between her functional problems and the nature of her 
medications, was unable to do much around the house; that 
they have adapted the home as best they could; but that she 
spends much of her time trying to control her spinal pain.

X-rays of the Veteran's lumbosacral spine in February 2006 
showed a history of spondylolisthesis with back pain. X-rays 
confirmed the incomplete spondylolysthesis at L-5 with 
moderate disc narrowing at L-5/S-1.  There was marked 
narrowing and sclerosis at L-4/L-5 with approximately a 1 mm. 
of anterior slippage of L-5 in relation to L-4, and with 
flexion-extension, this increased to 4 mm.  

Magnetic resonance imaging (MRI) by VA in March 2006 showed 
(1) stable minimal retrolisthesis of L-4 on L-5 and L-5 on S-
1; (2) continued postoperative changes at L-4/L-5 interspaces 
with bilateral neuroforaminal stenosis which was apparently 
contributed to by degenerative changes and the 
retrolisthesis; (3 postoperative changes at the L-5/S-1 
interspace with suspected enhancing granulation tissue 
surrounding the right S-1 nerve sleeve, with bilateral 
neuroforaminal stenosis contributed to by degenerative in the 
retrolisthesis; (4) increase in the degenerative changes at 
the L-4/L-5 interspace.

In October 2007, she was fitted for a special rigid, torso-
long spinal orthosis for her back problems.

Private X-rays and MRI in October 2008 confirmed the 
essential findings of the VA findings in 2006 with some 
possible deterioration in the degeneration.

An extensive report by a VA physician to assess her 
orthopedic and neurological impairments, dated in February 
2009 is of record en toto.  In essence, he noted that she had 
some pins-and-needles sensations in her feet and that these 
were the primary symptoms of her MS.  She used Canadian 
crutches because of her ataxia, but said she did better with 
regular canes.  Her primary problems were foot numbness, 
severe back pain and knee pain, along with her unsteady gait.  
She said that she had some stress incontinence, but she 
herself attributed that to being 48 years old with twins, not 
to her back.  And, while she had had some prior problems with 
tremor and visual disability due to her MS, she did not have 
these anymore.

With regard to her back, however, she said that she now wore 
a back brace all of the time, which made it more difficult to 
move but more stable.  She estimated that her low back pain 
was 50 percent worse than it had been 6-12 months before, for 
which she had taken potent medications.  She tried not to 
take some of the medications except when she had severe 
spasms because the drugs made her so groggy.  She said she 
would fall about 3-4 times a month and then had problems 
getting herself righted; her balance was worse on unlevel 
ground.  The back pain was constant and at a level of 8-9/10. 
with some radiating into the right hip and occasionally into 
the left as well.

The flare-ups of the spinal condition were severe and weekly, 
lasting several hours and preventing her from going anywhere 
or doing anything.  She would then get in the hot tub; the 
pain would sometimes bring her to tears and could last hours 
to days.  In the past year, she had had 10 times when she had 
to lay in bed for 3-5 days at a time.  Motions in various 
planes were described in detail.  The examiner's report with 
regard to her working is described below. 

Under cited criteria, a 60 percent rating is warranted for 
intervertebral disc syndrome which is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  

In summary, after reviewing all VA and other pertinent data, 
we find that the Veteran's back symptoms are significant, and 
the severity thereof is more often than not more nearly 
approximate to that required for a 60 percent rating, which 
is the maximum assignable under pertinent diagnostic codes.  

However, the Veteran does not demonstrate vertebral fracture, 
unfavorable ankylosis of the entire spine, or separately 
ratable neurological impairment such as involves bowel or 
bladder (other than due to her MS); she has no symptomatic 
scars including from surgery, and she does not have loss of 
use of her feet due to her service-connected disabilities.  
Regardless of which diagnostic code is used, the 
preponderance of the evidence is against a finding that the 
Veteran meets the schedular criteria for an evaluation in 
excess of 60 percent.

Because of the action taken below with regard to TDIU, 
further discussion of the applicability of extraschedular 
criteria is unnecessary with regard solely to her low back 
disability.

IV.  TDIU

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the Veteran 
is precluded, by reason of his service- connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

An extraschedular disability rating is warranted upon a 
finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon the Veteran's actual 
industrial impairment.

In a pertinent precedent opinion, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91, 57 Fed. Reg. 2,317 (1992).

The Board is bound in its decisions by the regulations, the 
Secretary's instructions, and the precedent opinion of the 
chief legal officer of VA.  38 U.S.C.A. § 7104(c).

The Board further observes that being unable to maintain 
substantially gainful employment is not the same as being 100 
percent disabled.  "While the term 'substantially gainful 
occupation' may not set a clear numerical standard for 
determining TDIU, it does indicate an amount less than 100 
percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 
2001).

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places the claimant in a different position than other 
veterans with the same disability rating.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the particular 
veteran is capable of performing the physical and mental acts 
required by employment, not whether that veteran can find 
employment.  See Van Hoose v. Brown, 4 Vet. App. 3 61, 363 
(1993).  It is also the policy of the VA, however, that all 
Veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  38 C.F.R. § 
4.16(b).  

Where a veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an 
extraschedular rating is for consideration where such veteran 
is unemployable due to service-connected disability.  
38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 
225 (1993).  Thus, the Board must evaluate whether there are 
circumstances in the Veteran's case herein, apart from any 
non-service-connected conditions and advancing age, which 
would justify a total rating based upon unemployability.  Van 
Hoose, 4 Vet. App. at 363.

In discussing the unemployability criteria, the Court, in 
Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated in 
essence that the unemployability question, that is, the 
ability or inability to engage in substantial gainful 
activity, had to be looked at in a practical manner, and that 
the thrust was whether a particular job was realistically 
within the capabilities, both physical and mental, of the 
veteran involved.

The Veteran has testified with regard to her ability to work.  
SSA benefits were granted in 2004 based on her MS as well as 
her back.  She was employed until fairly recently, as an 
accountant.  

A VA Form 21-8940 is of record showing that she worked for 
Recreation Publications from 2002-2004.  A VA Form 21-4192 is 
also of record from that firm showing that she had worked 
from April 2002 until October 2005 for $12,500 in accounting; 
that she had been allowed to make her own schedule according 
to her disability, e.g., sit or stand as she needed to do so, 
lay down or go home as required.  She stopped working about 
the time she started SSA receiving benefits.

The VA examiner in February 2009 cited the clinical findings 
and her reported problems at work.  She said that she had 
worked as a part-time accountant prior to 2004, since which 
she could not work at all.  Prior to that time, her employers 
had been very flexible with her, but even with that, because 
of the medications she was prescribed, including Percocet, 
she was simply unable to concentrate. 

The examiner concluded that with regard to her low back 
disability:

The disability alone causes marked 
interference with employment . . . .  
Physically, the veteran's lumbar spine 
condition would disable most people 
employed doing any type of manual labor .  

In sedentary work, such as in her job as 
an accountant, the chronic pain she has, 
and the amount of chronic narcotic 
treatment she is on, would be a great 
detriment.  

Thirdly, an employer would likely run the 
other way if an applicant arrived wearing 
a thick heavy back brace and using 
Canadian crutches.  It is likely that the 
diagnosis of MS in 2002 and it's [sic] 
known devastating effects contributed to 
the SSA determination of disability based 
on that, but even in light of that 
decision, veteran would be unlikely to 
gain physical or sedentary employment due 
to [her] lumbar spine condition and 
treatment for [her] lumbar spine 
condition.  (Emphasis added.)

In view of the foregoing, while it is not unequivocal, we 
believe the evidence is in approximate balance.  Resolving 
reasonable doubt in her favor, the Board finds that the 
Veteran's service-connected disabilities of the low back and 
right knee render her unable to obtain and retain 
substantially gainful employment, and a TDIU is warranted.



ORDER

Service connection for a left knee disability is denied.

An increased evaluation to 60 percent is granted for status 
post laminectomy for herniated discs with abnormality of L5 
with subluxation, and X-ray evidence of L5-S1 disc 
herniation, subject to the pertinent regulatory criteria 
relating to the payment of monetary awards.  

CONTINUED ON NEXT PAGE

Entitlement to a TDIU is granted, subject to the pertinent 
regulatory criteria relating to the payment of monetary 
awards.  



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


